


 
 Exhibit 10.3
 
April 7, 2010
 
Jeffrey J. Carfora
Peapack-Gladstone Financial Corporation
158 Route 206 North
P.O. Box 178
Gladstone, NJ    07934
 
Dear Jeffrey,
 
As you know, Peapack-Gladstone Financial Corporation (the “Company,” as further
defined below) has entered into a Securities Purchase Agreement, dated January
9, 2009 (the “Participation Agreement”), with the United States Department of
Treasury (“Treasury”) that provides for the Company’s participation in the
Treasury’s TARP Capital Purchase Program (“CPP”).
 
As a participant in the CPP, the Company is required to comply with certain
compensation limitations and restrictions with respect to its senior executive
officers compensation agreements and arrangements.  To comply with these
requirements, and in consideration of the agreements and benefits provided to
you as a senior executive officer of the Company, including your Employment
Agreement and Change in Control Agreement with the Company dated the date
hereof, you agree as follows:
 
(1)                          No Golden Parachute Payments.  You agree that
notwithstanding any provisions in any agreement between you and the Company or
its subsidiaries, the Company will not, and will not be obligated to, make any
golden parachute payments to you during any “TARP period” to the extent the
Company is prohibited from making such payments to you under Section 111 of EESA
and the CPP Compensation Regulations issued thereunder. Without limiting or
enlarging the foregoing but intending to explain to you this limitation, “TARP
period” is any period during which (A) you are a senior executive officer of the
Company, and (B) the United States Treasury holds an equity or debt instrument
acquired from the Company in the CPP, other than any warrants to purchase common
stock of the Company.  Without limiting or enlarging the foregoing the foregoing
but intending to explain to you the limitation, golden parachute payments
generally are any payments due you on your ceasing to be employed by the Company
for any reason including any Company contract or benefit plan, except for
payments for services performed or benefits accrued.
 
(2)                          Recovery of Bonus and Incentive Compensation.  Any
bonus and/or incentive compensation paid to you during a TARP period is subject
to recovery or “clawback” by the Company if the payments were based on
materially inaccurate financial statements or any other materially inaccurate
performance metric criteria.
 
(3)                          Compensation Program Amendments.  Each of the
Company’s compensation, bonus, incentive and other benefit plans, arrangements
and agreements (including, but not limited to, golden parachute, severance and
employment agreements) (collectively, “Benefit Plans”) with respect to you is
hereby amended (notwithstanding any contrary language within such Benefit Plans)
to the extent necessary to give effect to provisions (1) and (2) above.
 
In addition, the Company is required to review its Benefit Plans to ensure that
they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Company.  To the extent any such
review requires revisions to any Benefit Plan with respect to you, you and the
Company hereby agree to execute such additional documents as the Company deems
necessary to effect such revisions.
 
(4)                Definitions and Interpretation. This letter shall be
interpreted as follows:
“Senior executive officer” means the Company’s “senior executive officers” as
defined in the CPP Compensation Regulations.
 

 
34

--------------------------------------------------------------------------------

 

“Golden parachute payment” has the meaning in the CPP Compensation Regulations.
 
“EESA” means the Emergency Economic Stabilization Act of 2008 as amended by the
American Recovery and Reinvestment Act of 2009.
 
CPP Compensation Regulations means the TARP Standards for Compensation and
Corporate Governance published by the Department of the Treasury on June 15,
2009 and existing on the date hereof as 31 CFR part 30 and includes any
interpretations thereunder issued pursuant to the authority of the Department of
the Treasury under EESA. .
 
The term “Company” includes any entities included in the definition of the
Company as a TARP Recipient under the CPP Compensation Regulations.
 
Provisions (1) and (2) of this letter are intended to, and will be interpreted,
administered and construed to comply with Section 111 of EESA and the CCP
Compensation Regulations as such exist on the date hereof to the maximum extent
consistent with the preceding, to permit operation of any Benefit Plans in
accordance with their terms before giving effect to this letter.
 
This agreement will be governed by the laws of the State of New Jersey, except
to the extent that federal law controls.
 
The Company’s Board of Directors appreciates the concessions you are making and
looks forward to your continued leadership.
 
Very truly yours,
 
 
Peapack-Gladstone Financial Corporation
By:
/s/ Frank A. Kissel
Name: Frank A. Kissel
Title: Chairman/CEO

Intending to be legally bound, I hereby
agree with, acknowledge the sufficiency
of consideration for, and accept the foregoing terms.
 
  /s/ Jeffrey J. Carfora                                                      
Jeffrey J. Carfora
Dated: April 7, 2010
 
 
35
 
 